       Case 1:19-cv-07470-LTS-DCF Document 25 Filed 11/08/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

__________________________________________
SKETCHWORKS INDUSTRIAL                     :
STRENGTH COMEDY, INC.                      :
                                           :
                  Plaintiff,               :                Case No. 1:19-cv-7470 (LTS)
                                           :
            v.                             :
                                           :
JAMES H. JACOBS, AS TRUSTEE OF THE         :
JAMES H. JACOBS TRUST, and VANGUARD :
NATIONAL TRUST COMPANY, N.A., AS           :
TRUSTEE UNDER THE WILL OF WARREN           :
CASEY                                      :
__________________________________________

 DEFENDANT VANGUARD NATIONAL TRUST COMPANY, AS TRUSTEE UNDER
     THE WILL OF WARREN CASEY'S JOINDER IN MOTION TO DISMISS
 FILED BY JAMES H. JACOBS AS TRUSTEE FOR THE JAMES H. JACOBS TRUST

               Defendant Vanguard National Trust Company, as Trustee under the Will of

Warren Casey ("VNTC"), by and through its undersigned counsel, hereby joins in the Motion to

Dismiss the Amended Complaint Pursuant to Rule 12(b)(1) and accompanying Memorandum of

Law filed by James H. Jacobs as Trustee for the James H. Jacobs Trust (the "Jacobs Motion")

and moves to dismiss the Amended Complaint for the same reasons set out in the Jacobs Motion.

As explained in the Jacobs Motion, Plaintiff's claims for declaratory judgment are moot as the

cease and desist letter upon which the Amended Complaint is based was unconditionally

withdrawn. The Court therefore lacks subject matter jurisdiction and should dismiss the

Amended Compliant pursuant to Rule 12(b)(1). Alternatively, the Court should dismiss the

Amended Complaint pursuant to its discretionary authority under the Declaratory Judgment Act.

VNTC joins, adopts and incorporates by reference all of the arguments, exhibits and declarations

set forth in the Jacobs Motion.
       Case 1:19-cv-07470-LTS-DCF Document 25 Filed 11/08/19 Page 2 of 3



                                          Respectfully submitted,



                                          /s/ Kenneth J. King
                                          _______________________________________
                                          Kenneth J. King, Esquire
                                          Pepper Hamilton LLP
                                          The New York Times Building
                                          37th Floor
                                          620 Eighth Avenue
                                          New York, NY 10018-1405
                                          (212) 808-2700
                                          kingk@pepperlaw.com

Dated: November 8, 2019
      Case 1:19-cv-07470-LTS-DCF Document 25 Filed 11/08/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of the foregoing Defendant Vanguard

National Trust Company, as Trustee Under the Will of Warren Casey’s Joinder in Motion to

Dismiss Filed by James H. Jacobs as Trustee for The James H. Jacobs Trust was served on this

8th day of November, 2019, by electronic mail upon:


                                    Jordan D. Greenberger
                                    J. Greenberg, PLLC
                                    500 Seventh Avenue
                                    8th Floor
                                    New York, NY 10018
                                    jordan@jgreenbergerlaw.com

                                    Attorney for Plaintiff


                                    Howard J. Schwartz, Esquire
                                    P.O. Box 6344
                                    Monroe, NJ 08831

                                    Attorney for James H. Jacobs, as Trustee of the James H.
                                    Jacobs Trust



                                           /s/ Kenneth J. King

                                           Kenneth J. King
